DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed April 26, 2022. As directed by the amendment: Claims 21-24 have been amended. Claims 2, 6, 7, and 11-17 were cancelled. Claims 1, 3-5, 8-10, and 18-24 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rose (US 2009/0087276).
Regarding claim 21, Rose discloses an assembly (¶309-¶311 and figure 34) for resecting an articular bone surface in an articular joint repair procedure (¶309-¶311) comprising a patient specific jig (550) including at least one bone contacting member (556, 560) adapted to (i.e. capable of) contact a bone (552) (figure 34), the at least one bone contacting member (556, 560) having at least one mating surface (556, 560) shaped using patient-specific modeling (¶260) to conform to a shape of the bone (¶309, ¶311), the at least one mating surface (556, 560) adapted to (i.e. capable of) matingly contact a portion of the bone (552), the patient specific jig (550) further including at least two drill bores (elements 562) (¶310 and figure 34) configured for (i.e. capable of) guiding a placement of pins in the bone (¶310), and a cut slot (566) defining an aperture (figure 34) adapted to (i.e. capable of) receive a saw blade for resecting the articular bone surface (figure 34), and holes (figure 34) configured for (i.e. capable of) cooperating with the pins (¶310) to position the cut slot (566) relative to the bone (552), wherein a positioning of the at least two drill bores (elements 562) in the patient specific jig (550) is as a function of patient-specific modeling (figures 1 and 2) and of a geometry of the cut slot for the articular bone surface to be located at a planned location (figures 1 and 2).
Regarding claim 22, Rose discloses further including a patient-specific model (figures 1 and 2) including a geometry of the patient-specific jig (550) relative to the bone (552) and including the at least one bone contacting member (556, 560) and the at least two drill bores (elements 562) corresponding to a planned mating contact between the patient-specific jig (550) and to a planned planar resected surface aligned with the cut slot (566).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 2009/0087276) in view of Stemniski et al. (US 2012/0271314), herein referred to as Stemniski, and further in view of Williams, III et al. (US 2005/0228393), herein referred to as Williams, III.
Regarding claims 1, 3, 20, Rose’s assembly discloses all the features/elements as claimed including the cut slot (figure 34) includes a housing (554) adapted to (i.e. capable of) be positioned adjacent the articular bone surface (552), the housing (554) having an opening (566) defined therein (figure 34) but lacks an insert adapted to be fitted into the opening, the insert including a first member and a second member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface.
However, Stemniski teaches an insert (166) adapted to (i.e. capable of) be fitted into an opening (146), the insert including a first member (170) and a second member (172), ends of the first member (170) and of the second member (172) being shaped to (i.e. capable of) space the first member (170) from the second member (172) so as to define therein the aperture (164) adapted to (i.e. capable of) receive a saw blade (60) for resecting the articular bone surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rose’s assembly with wherein the cut slot includes an insert adapted to be fitted into the opening, the insert including a first member and a second member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface as taught by Stemniski, since such a modification would provide an alternative cut slot and it appears the cut slot would perform equally well in receiving a saw blade.
The modified Rose’s assembly further lacks wherein the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits.
However, Williams, III teaches a first member (12) and a second member (14 or 16) releasably coupled (¶27) to the first member (12), wherein the first member (12) and the second member (14) each have a first end (35) and a second end (another element 35) opposite the first end (35) and are each provided with a first attachment at the first end (¶27) and with a second attachment at the second end (¶27), the first attachment of the first member (12) adapted to (i.e. capable of) cooperate with the first attachment of the second member (14 or 16) and the second attachment of the first member (12) adapted to (i.e. capable of) cooperate with the second attachment of the second member (14 or 16) for coupling the first member (12) to the second member (14 or 16), wherein the first attachment (¶27) and the second attachment (¶27) are snap-fits (¶27). In addition, Williams teaches in an alternative embodiment, the second members (14 and 16) can be molded into the first member (12) (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having the insert with the first member and the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits as taught by Williams, III, since it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 8, the modified Rose’s assembly has wherein the insert (the modified Rose’s insert) has a substantially constant width along a length thereof (figure 10 of Stemniski). 
Regarding claim 18, the modified Rose’s assembly has wherein the housing (554 of Rose) defines a receptor (564 of Rose).
Regarding claim 19, the modified Rose’s assembly has including a rod (i.e. pin, ¶310 of Rose) configured to (i.e. capable of) be received in the receptor (564 of Rose).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, Stemniski, Williams, III as applied to claims above, and further in view of Lancaster et al. (US 4,564,732), herein referred to as Lancaster.
Regarding claim 4, the modified Rose’s assembly discloses all the features/elements as claimed but lacks wherein the housing comprises at least one crush rib for securing a position of the insert within the opening, the at least one crush rib adapted to be resiliently deformed in response to a pressure being exerted thereon as the insert is fitted into the opening.
However, Lancaster teaches a part (e.g. 89, 91) having crush ribs (elements 101) (figure 5) for securing a position of another part (e.g. 43, 75) within an opening (97), the ribs (elements 101) resiliently deformed in response to a pressure being exerted thereon (col. 5, ll. 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having a connection mechanism between the housing and the insert with crushed ribs as taught by Lancaster, since such a modification would provide a strong frictional bond therebetween (col. 5, ll. 24-28).
Regarding claim 5, the modified Rose’s assembly has wherein the housing (the modified Rose’s housing) comprises a first, a second, a third, and a fourth crush rib (elements 101 of Lancaster) and further wherein, with the insert (the modified Rose’s  insert) fitted into the opening (566 of Rose), the first crush rib (considered as a first element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the first member (170 of Stemniski), the second crush rib (considered as a second element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the second member (172 of Stemniski), and the third and fourth crush ribs (considered as third and fourth elements 101 of Lancaster) are positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) a lower surface of the second member (172 of Stemniski).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, Stemniski, Williams, III as applied to claims above, and further in view of Lazar et al. (US 2013/0296871), herein referred to as Lazer.
Regarding claim 9, the modified Rose’s assembly discloses all the features/elements as claimed but lacks a detailed description on wherein the first and second members are made of a stamped sheet of metal.
However, Lazar teaches plates (e.g. 24, 26) can be stamped from sheet metal (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Rose’s assembly having the first and second members with wherein the members/plates are made of a stamped sheet of metal as taught by Lazar, since such a modification is considered a product by process. 
Regarding claim 10, the modified Rose’s assembly has wherein the housing is made of a plastic material (¶274 of Rose).

Claims 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 2009/0087276) in view of Dubeau et al. (US 2011/0172672), herein referred to as Dubeau.
Regarding claim 23, 24, Rose’s assembly discloses all the features/elements as claimed but lacks a detailed description on wherein the at least one bone contacting member has formed therein at least one clearance shaped as a function of a shape of at least one selected area of the articular surface for preventing contact between the at least one mating surface and the at least one selected area and wherein the at least one clearance is shaped to (i.e. capable of) prevent contact between the at least one mating surface and at least one of cartilage, soft tissue, osteophytes, and menisci.
However, Dubeau teaches at least one bone contacting member (16) has formed therein at least one clearance (¶36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Rose’s assembly having the at least one bone contacting member with at least one clearance as taught by Dubeau, since such a modification would provide a clearance for tendons, ligaments, or other tissues associated with the joint (¶36).

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-6, under 35 U.S.C. 102(b), of the Remarks are directed to claim 21 and the reference Rose. Applicant argues that “There is no indication in either one figures 1 and 2 of Rose of any correlation between the positioning of pin-placement drill bores for and the patient-specific modeling, or between the positioning of pin-placement drill bores and the geometry of the cut slot. In fact, while figures 1 and 2 of Rose do mention cutting planes or cutting guide, they make no mention drill bores associated with pin placement.” As generally claimed,  Rose discloses wherein a positioning of the at least two drill bores (elements 562, e.g. pin guides, ¶310) in the patient specific jig (550) (e.g. the customized patient-specific orthopaedic surgical instrument, ¶309) is as a function of patient-specific modeling (figures 1 and 2) (the Examiner notes figures 1 and 2 show steps of modeling a patient-specific orthopaedic instrument, see e.g. steps 26, 28, 30, 52) and of a geometry of the cut slot (566) for the articular bone surface (figure 34) to be located at a planned location (figures 1 and 2) (the Examiner notes figures 1 and 2 show steps of modeling a patient-specific orthopaedic instrument, see e.g. steps 26, 28, 30, 52 and the position of the cutting guide is based on angle defined between mechanical axes of the patient’s femur and tibia, see step 50). In addition, paragraph 258 describes that “the particular shape of the customized patient-specific orthopaedic surgical instrument is determined based on the planned location of the orthopaedic surgical instrument relative to the patient's bony anatomy”.
Applicant argues on page 5 of the Remarks that “the expression "pin" is not even
mentioned once in paragraphs [0246] to [0274] of Rose”. The Examiner notes that the cited paragraph 310 does state a number of guide pins (not shown).
	Applicant argues on pages 6-8, under 35 U.S.C. 103(a), of the Remarks are directed to claim 23 and the reference Dubeau. Applicant argues that “Dubeau's paragraph [0036] discloses a clearance that is for "tendons, ligaments or other tissues associated with the joint'. In contrast, the clearance of claim 23 is "shaped as a function of a shape of at least one selected area of the articular surface". The "tendons,
ligaments or other tissues associated with the joint' of Dubeau are not part of the articular surface of the bone.” However, the Examiner respectfully disagrees because the at least one selected area of the articular surface includes the system as a whole in which an articular surface is the connection made between bones in the body which link the skeletal system into a functional whole. The Examiner notes that tendons, ligaments or other tissues are associated with the joint. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775